DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Claims 1-8, filed 2/23/2021, are pending and are currently being examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/19/2020 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because they appear to be copies of pictures, photographs, or computer images and are generally unclear and hard to see the details of the invention.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "second electrode layer" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Claim 6 depends from claim 5 and is therefore also rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu WO No. 2014/101395.
Hsu teaches:
In Reference to Claim 1
A self-powered toy (self powered toy with nano-friction generator and electrical component, Title, abstract, Fig. 1-11) comprising: 
a power generation unit (unit 11, Fig. 1, and shown with working components in Fig. 3-11) comprising a first electrode located on a first support layer (first electrode layer 31 on a first surface); a first structure including a charge acquisition layer located on the first electrode (32/4); a second structure including a second electrode located on a second support layer (second friction electrode layer 33 may include electrodes on a support layer, Fig. 3-4 and may include more than one layer 331/332, Fig. 6); and a gap between the charge acquisition layer of the first structure and the second electrode of the second structure, which at least partially face each other (gap created in Fig. 5, 7; and 
a display unit electrically connected to the power generation unit (electric component 13 in communication with generator drive circuit 12, may include a light emitting device, a sound emitting device, and a vibration device, Fig. 1, (4th paragraph of the preferred embodiment of the invention), 
wherein the gap is removed by an external force directly or indirectly applied to the first structure, the second structure, or both thereof and is formed again when the external force is removed, and the display unit is driven by power generated by the power generation unit according to the removal and formation of the gap (the electrical component 13 is driven by the drive circuit 12 providing voltage created by the generator 11 which creates and eliminates a gap between the first and second portions as shown in Fig. 3-11, and discussed in the preferred embodiment discussion of the first few paragraphs in the spec and specific discussion about embodiments 1 and 2 describe the relationship between the layers converting energy through the drive circuit of Fig. 2).  
In Reference to Claim 5
The self-powered toy of claim 1, wherein the first support layer is located on a first plate or formed with the first plate in one entity (first layer 31 formed as one piece, Fig. 3-11), and the second support layer is located on a second plate or formed with the second plate in one entity (second plate 33), and wherein the first and second plates are positioned in order that the charge acquisition layer and second electrode layer are faced each other with a predetermined gap (the plates are arranged with a standard gap, Fig. 3, 6, 8), and the gap is removed or formed by an external force by connecting the charge acquisition layer and second electrode layer each other through a connecting structure for connecting the first and second plates at least a portion of the charge acquisition layer and second electrode layer (a charged gap is formed and eliminated when subjected to the electrostatic charges/force which to allow the layers to bounce to create the supplied voltage, Fig. 3-8, last three paragraphs of discussion of embodiment 1, first paragraph of embodiment 2).  
In Reference to Claim 8
The self-powered toy of claim 1, further comprising an energy storage unit including a rectifier and a capacitor (the drive unit includes an energy storage unit 123 (battery, super capacitor) having a rectifier circuit 1221, discussion of Fig. 2 in the specification before the embodiment 1 section, where nano-holes 4 also act as micro-capacitors).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 7 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hsu WO No. 2014/101395.
In Reference to Claim 2
Hsu teaches:
The self-powered toy of claim 1, wherein the charge acquisition layer includes one selected from the group consisting of polyester, poly-dimethyl-siloxane, and a combination thereof (layer 32/4 formed of a polymer material such as polyvinylidene fluoride (PVDF), polyimide film, an aniline furfural resin film, a polyacetal film, and B. Cellulose film, polyamide film, melamine furfural film, polyethylene glycol succinate film, cellulose film, cellulose acetate film, polyethylene adipate film, polyphthalate a diallyl acrylate film, a fiber (recycled) sponge film, a polyurethane elastomer film, a styrene propylene copolymer film, a styrene butadiene copolymer film, a rayon film, a methacrylate film, a polyvinyl alcohol film, Polyisobutylene film, polyurethane flexible sponge film, polyethylene terephthalate film, polyvinyl butyral film, furfural phenol film, neoprene film, butadiene propylene copolymer film, natural rubber film Any one of a polyacrylonitrile film and an acrylonitrile vinyl chloride film).
Though Hsu doesn’t specifically recite the material being polyester, poly-dimenthyl-siloxane, or a combination thereof, the materials listed by Hsu are very similar in nature and would appear to create the same or similar effect as the claimed invention and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
In Reference to Claim 3
Hsu teaches:
The self-powered toy of claim 2, wherein the display unit includes a display apparatus or a sound generating apparatus (the electrical component 13 may include a display or sound generating apparatus such as LEDs or a buzzer, first paragraph after the short discussion of Fig. 1 in the specification, claim 4).  
In Reference to Claim 7
Hsu teaches:
The self-powered toy of claim 1, wherein the power generation unit has a load resistor ranged from 80 kQ to 120 kQ.  
Though Hsu is silent to the exact load resistance value, it would have been obvious to one having ordinary skill in the art to have formed the resistance to have been within the claimed range as it has been held that where the general conditions of the claim are disclosed in the prior art (same structure and function), discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233 and it has been held that discovering an optimum valvue or a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu as applied to claim 1/5 above, and further in view of Ko et al. KR No. 2015/0054600.
In Reference to Claim 4
Hsu teaches:
The self-powered toy of claim 1 as rejected above.
Hsu fails to teach:
A housing formed with looped surfaces to have an empty space therein, wherein a first support layer is formed with one of inner surface of the looped surface in one entity or located on the one of inner surface of the looped surface, and a second support layer is formed with the other of inner surface of the looped surface opposing the first support layer in one entity or located on the other of inner surface of the looped surface, and wherein the housing has elastic portions partially or wholly.  
Further, Ko teaches:
A similar toy having a housing formed with looped surfaces to have an empty space therein (lower surface 10 and movable upper surface 50), wherein a first support layer is formed with one of inner surface of the looped surface in one entity or located on the one of inner surface of the looped surface, and a second support layer is formed with the other of inner surface of the looped surface opposing the first support layer in one entity or located on the other of inner surface of the looped surface, and wherein the housing has elastic portions partially or wholly (elastic means 52) powered by a change in pressure between two surfaces and an electrically connected display unit to produce a sound/visual effect (LED 53, speaker 16, Fig. 1-3, drive unit 15, control unit 90 with power source 91).
It would have been obvious to one having ordinary skill in the art to have modified the invention of Hsu to have included a toy housing to place the power unit within as the invention of Hsu is meant to be used within toys which inherently include some sort of interactive housing, however Hsu is only directed towards the self-powered device, and including a movable housing makes the toy more entertaining and fun to play with as taught by Ko (abstract, last two paragraphs of the background).
In Reference to Claim 6
Hsu as modified by Ko teaches:
The self-powered toy of claim 5, wherein the connecting structure further includes an elastic member to form the removed gap again by the external force (the inner layer 4 may be formed of elastic material to provide the gap during use, or use an elastic member such as 52 of Ko to provide movement between the two housing portions as discussed above).
It would have been obvious to one having ordinary skill in the art to have modified the invention of Hsu to have included a toy housing with an elastic member therein to place the power unit within as the invention of Hsu is meant to be used within toys which inherently include some sort of interactive housing, however Hsu is only directed towards the self-powered device, and including a movable housing makes the toy more entertaining and fun to play with as taught by Ko (abstract, last two paragraphs of the background).
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Liu (10,312,829, 10,425,018) and Kim (10,305,395, 9,887,644, 8,519,596), and Wang (2014/0246951, 2014/0338458) teach similar triboelectric powered devices.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711